IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM MULDROW, JR.,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3116

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 27, 2016.

An appeal from an order of the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

John M. Leace, of Brooks, LeBoeuf, Bennett, Foster & Gwartney, P.A.,
Tallahassee, for Appellant; William Muldrow, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.